Exhibit 99.1 News Release Cory T. Walker May 5, 2009 Chief Financial Officer (386) 239-7250 BROWN & BROWN, INC. ANNOUNCES IMPLEMENTATION OF SENIOR EXECUTIVE SUCCESSION PLAN (Daytona Beach and Tampa, Florida) Brown & Brown, Inc. (NYSE:BRO) today announced that, consistent with its previously-disclosed executive succession plan, J. Hyatt Brown will retire effective July 1, 2009, from the position of Chief Executive Officer, and J. Powell Brown, currently the Company's President, has been appointed by the Company's Board of Directors to the additional position ofChief Executive Officer effective July 1, 2009. As previously disclosed, following his retirement from the position of Chief Executive Officer, J. Hyatt Brown plans to continue to serve as the Chairman of the Board of Directors, and also to continue to be involved in acquisitions and recruitment. Chilton Varner, Chairman of the Compensation Committee of the Company’s Board of Directors and a member of itsNominating/Corporate Governance Committee, remarked, “The Board is pleased that the transition of the CEO position is proceeding according to plan, and believes that Powell is well-equipped to serve in this capacity. Powell’s commitment to the fundamentals of the Company’s culture, and his experience in the insurance industry and with the Company, are strong positives.” Mr.
